On April 7, 2005, the defendant was sentenced to the following: Count I: One hundred (100) years, with a weapons enhancement of ten (10) years, in the Montana State Prison, for the offense of Deliberate Homicide, a felony; and Count II: One hundred (100) years, with a weapons enhancement of ten (10) years, in the Montana State Prison, for the offense of Accountability for Deliberate Homicide, a felony. The sentence under Count I, the enhancement *7sentence for the use of a weapon under Count I, the sentence under Count II and the enhancement sentence for the use of a weapon under Count II shall all be served consecutively.
DATED this 17th day of March, 2006.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Chuck Watson. The state was represented by Marty Lambert.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Ride 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive. ”(§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.